Exhibit 10.1

EXECUTION VERSION

 

 

 

U.S. $500,000,000

REVOLVING CREDIT AGREEMENT

Dated as of June 11, 2015

Among

MONDELĒZ INTERNATIONAL, INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

JPMORGAN CHASE BANK, N.A. and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agents

and

JPMORGAN CHASE BANK, N.A.,

as Paying Agent

 

 

J.P. MORGAN SECURITIES LLC and

HSBC SECURITIES (USA) INC.,

as Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions and Accounting Terms   

SECTION 1.01

 

Certain Defined Terms

     1   

SECTION 1.02

 

Computation of Time Periods

     13   

SECTION 1.03

 

Accounting Terms

     13    ARTICLE II    Amounts and Terms of the Advances   

SECTION 2.01

 

The Pro Rata Advances

     13   

SECTION 2.02

 

Making the Pro Rata Advances

     14   

SECTION 2.03

 

Repayment of Pro Rata Advances

     15   

SECTION 2.04

 

Interest on Pro Rata Advances

     16   

SECTION 2.05

 

Additional Interest on LIBO Rate Advances

     16   

SECTION 2.06

 

Conversion of Pro Rata Advances

     17   

SECTION 2.07

 

The Competitive Bid Advances

     17   

SECTION 2.08

 

LIBO Rate Determination

     21   

SECTION 2.09

 

Fees

     22   

SECTION 2.10

 

Optional Termination or Reduction of Commitments

     22   

SECTION 2.11

 

Optional Prepayments of Pro Rata Advances

     23   

SECTION 2.12

 

Increased Costs

     23   

SECTION 2.13

 

Illegality

     24   

SECTION 2.14

 

Payments and Computations

     25   

SECTION 2.15

 

Taxes

     26   

SECTION 2.16

 

Sharing of Payments, Etc.

     29   

SECTION 2.17

 

Evidence of Debt

     29   

SECTION 2.18

 

[Reserved]

     30   

SECTION 2.19

 

Use of Proceeds

     30   

SECTION 2.20

 

Defaulting Lenders

     30    ARTICLE III    Conditions to Effectiveness and Lending   

SECTION 3.01

 

Conditions Precedent to Effectiveness

     31   

SECTION 3.02

 

Initial Advance to Each Designated Subsidiary

     32   

SECTION 3.03

 

Conditions Precedent to Each Pro Rata Borrowing

     33   

SECTION 3.04

 

Conditions Precedent to Each Competitive Bid Borrowing

     34   

 

-i-



--------------------------------------------------------------------------------

     Page   ARTICLE IV    Representations and Warranties   

SECTION 4.01

 

Representations and Warranties of Mondelēz

     34    ARTICLE V    Covenants of Mondelēz   

SECTION 5.01

 

Affirmative Covenants

     35   

SECTION 5.02

 

Negative Covenants

     37    ARTICLE VI    Events of Default   

SECTION 6.01

 

Events of Default

     38   

SECTION 6.02

 

Lenders’ Rights upon Event of Default

     40    ARTICLE VII    The Administrative Agent   

SECTION 7.01

 

Authorization and Action

     41   

SECTION 7.02

 

Administrative Agent’s Reliance, Etc.

     41   

SECTION 7.03

 

The Administrative Agent and Affiliates

     42   

SECTION 7.04

 

Lender Credit Decision

     42   

SECTION 7.05

 

Indemnification

     42   

SECTION 7.06

 

Successor Administrative Agent

     43   

SECTION 7.07

 

Administrative Agents, Lead Arrangers and Bookrunners

     43   

SECTION 7.08

 

Withholding Tax

     44    ARTICLE VIII    Guaranty   

SECTION 8.01

 

Guaranty

     44   

SECTION 8.02

 

Guaranty Absolute

     44   

SECTION 8.03

 

Waivers

     45   

SECTION 8.04

 

Continuing Guaranty

     46   

 

-ii-



--------------------------------------------------------------------------------

     Page   ARTICLE IX    Miscellaneous   

SECTION 9.01

 

Amendments, Etc.

     46   

SECTION 9.02

 

Notices, Etc.

     46   

SECTION 9.03

 

No Waiver; Remedies

     48   

SECTION 9.04

 

Costs and Expenses

     48   

SECTION 9.05

 

Right of Set-Off

     50   

SECTION 9.06

 

Binding Effect

     50   

SECTION 9.07

 

Assignments and Participations

     50   

SECTION 9.08

 

Designated Subsidiaries

     54   

SECTION 9.09

 

Governing Law

     55   

SECTION 9.10

 

Execution in Counterparts

     55   

SECTION 9.11

 

Jurisdiction, Etc.

     55   

SECTION 9.12

 

Confidentiality

     57   

SECTION 9.13

 

No Fiduciary Relationship

     57   

SECTION 9.14

 

Integration

     57   

SECTION 9.15

 

USA Patriot Act Notice

     58   

 

SCHEDULES       Schedule I    —    List of Lenders and Commitments Schedule II
   —    List of Applicable Lending Offices EXHIBITS       Exhibit A-1    —   
Form of Pro Rata Note Exhibit A-2    —    Form of Competitive Bid Note Exhibit
B-1    —    Form of Notice of Pro Rata Borrowing Exhibit B-2    —    Form of
Notice of Competitive Bid Borrowing Exhibit C    —    Form of Assignment and
Acceptance Exhibit D    —    Form of Designation Agreement Exhibit E-1    —   
Form of Opinion of Special Counsel for Mondelēz Exhibit E-2    —    Form of
Opinion of Special Local Counsel for Mondelēz Exhibit E-3    —    Form of
Opinion of Internal Counsel for Mondelēz Exhibit F    —    Form of Opinion of
Counsel for Designated Subsidiary

 

-iii-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of June 11, 2015, among MONDELĒZ INTERNATIONAL, INC., a Virginia corporation
(“Mondelēz”); the BANKS, FINANCIAL INSTITUTIONS and OTHER INSTITUTIONAL LENDERS
listed on the signature pages hereof (the “Initial Lenders”); JPMORGAN CHASE
BANK, N.A. (“JPMorgan”) and HSBC BANK USA, NATIONAL ASSOCIATION, as
administrative agents (each, in such capacity, an “Administrative Agent”); and
JPMORGAN CHASE BANK, N.A., as paying agent (in such capacity, the “Paying
Agent”) for the Lenders (as hereinafter defined).

The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” means the Administrative Agent responsible for performing
the functions of the Administrative Agent under this Agreement, which shall be
the Paying Agent, and unless the context otherwise requires, all singular
references to “the Administrative Agent” in this Agreement shall be deemed to
refer to the Paying Agent.

“Administrative Agent Account” means (a) the account of the Administrative
Agent, maintained by the Administrative Agent, at its office at JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, Loan & Agency, 500 Stanton Christiana Road,
Op2, Floor 3, Newark, DE, 19713-2107, United States. Attention: Amanda Collins,
amanda.collins@jpmorgan.com, 302-634-4733 (facsimile), or (b) such other account
of the Administrative Agent as is designated in writing from time to time by the
Administrative Agent to Mondelēz and the Lenders for such purpose.

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

“Agents” means each Administrative Agent, the Paying Agent and each Bookrunner.

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States from time to time concerning or relating to bribery or corruption and the
UK Bribery Act.

“Applicable Facility Fee Rate” means, for any date, a percentage per annum equal
to the percentage set forth below determined by reference to the higher of
(i) the rating of Mondelēz’s long-term senior unsecured Debt from Standard &
Poor’s (or, if there shall be no outstanding rated long-term senior unsecured
Debt of Mondelēz, the long-term company, issuer or similar rating established by
Standard & Poor’s for Mondelēz) and (ii) the rating of Mondelēz’s long-term
senior unsecured Debt from Moody’s (or, if there shall be no outstanding rated
long-term senior unsecured Debt of Mondelēz, the long-term company, issuer or
similar rating established by Moody’s for Mondelēz), in each case on such date:

 

Rating

   Applicable Facility Fee Rate  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.070 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.085 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.100 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.125 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.200 % 



--------------------------------------------------------------------------------

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Facility Fee Rate shall be determined by reference to the then
available rating; (y) no rating is available from either of Standard & Poor’s or
Moody’s, the Applicable Facility Fee Rate shall be determined by reference to
the rating of any other nationally recognized statistical rating organization
designated by Mondelēz and approved in writing by the Required Lenders and
(z) no rating is available from any of Standard & Poor’s, Moody’s or any other
nationally recognized statistical rating organization designated by Mondelēz and
approved in writing by the Required Lenders, the Applicable Facility Fee Rate
shall be 0.200%.

“Applicable Interest Rate Margin” means (a) as to any Base Rate Advance, the
applicable rate per annum set forth below under the caption “Base Rate Spread”
and (b) as to any LIBO Rate Advance, the applicable rate per annum set forth
below under the caption “LIBO Rate Spread”, determined by reference to the
higher of (i) the rating of Mondelēz’s long-term senior unsecured Debt from
Standard & Poor’s (or, if there shall be no outstanding rated long-term senior
unsecured Debt of Mondelēz, the long-term company, issuer or similar rating
established by Standard & Poor’s for Mondelēz) and (ii) the rating of Mondelēz’s
long-term senior unsecured Debt from Moody’s (or, if there shall be no
outstanding rated long-term senior unsecured Debt of Mondelēz, the long-term
company, issuer or similar rating established by Moody’s for Mondelēz), in each
case on such date:

 

Rating

   Base Rate Spread     LIBO Rate Spread  

A or higher by Standard & Poor’s

A2 or higher by Moody’s

     0.000 %      0.805 % 

A- by Standard & Poor’s

A3 by Moody’s

     0.000 %      0.915 % 

BBB+ by Standard & Poor’s

Baa1 by Moody’s

     0.025 %      1.025 % 

BBB by Standard & Poor’s

Baa2 by Moody’s

     0.125 %      1.125 % 

Lower than BBB by Standard & Poor’s

Lower than Baa2 by Moody’s

     0.300 %      1.300 % 

 

-2-



--------------------------------------------------------------------------------

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Interest Rate Margin shall be determined by reference to the then
available rating; (y) no rating is available from either of Standard & Poor’s or
Moody’s, the Applicable Interest Rate Margin shall be determined by reference to
the rating of any other nationally recognized statistical rating organization
designated by Mondelēz and approved in writing by the Required Lenders and
(z) no rating is available from any of Standard & Poor’s, Moody’s or any other
nationally recognized statistical rating organization designated by Mondelēz and
approved in writing by the Required Lenders, the Applicable Interest Rate Margin
shall be 0.300% as to any Base Rate Advance and 1.300% as to any LIBO Rate
Advance.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
the Administrative Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent in
substantially the form of Exhibit C hereto.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(i) the rate of interest announced publicly by the Administrative Agent in New
York, New York, from time to time, as the Administrative Agent’s prime rate;

(ii) 1/2 of one percent per annum above the Federal Funds Effective Rate; and

(iii) the LIBO Rate for Dollars for a one month Interest Period appearing on
Reuters Screen LIBOR01 on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum.

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Bookrunners” means J.P. Morgan Securities LLC and HSBC Securities (USA) Inc.

“Borrowers” means, collectively, Mondelēz and each Designated Subsidiary that
shall become a party to this Agreement pursuant to Section 9.08.

 

-3-



--------------------------------------------------------------------------------

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, or (ii) if such Lender has entered into
an Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent, pursuant to Section 9.07(d), in
each case as such amount may be reduced pursuant to Section 2.10.

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.

“Competitive Bid Note” means a promissory note of any Borrower payable to any
Lender (or its registered assigns), in substantially the form of Exhibit A-2
hereto, evidencing the indebtedness of such Borrower to such Lender resulting
from a Competitive Bid Advance made by such Lender to such Borrower.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Mondelēz and its Subsidiaries, less goodwill and
other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (iii) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.

 

-4-



--------------------------------------------------------------------------------

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Advances
within three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after written request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Advances, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such confirmation in form and substance satisfactory to the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, or (e) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, in the case of clauses (a) through (d) unless the subject of a good
faith dispute and such Lender has notified the Administrative Agent in writing
of such; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
ownership interest in such Lender or a parent company thereof or the exercise of
control over a Lender or parent company thereof by a Governmental Authority or
instrumentality thereof or (ii) in the case of a solvent Lender or parent
company thereof, as the case may be, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority under or based on the law of the country where such Person is subject
to home jurisdiction supervision if applicable law requires that such
appointment not be publicly disclosed in any such case, where such action does
not result in or provide such Lender with immunity from the jurisdiction of the
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

“Designated Subsidiary” means any wholly-owned Subsidiary of Mondelēz designated
for borrowing privileges under this Agreement pursuant to Section 9.08.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Mondelēz.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

-5-



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Mondelēz and the Administrative Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Mondelēz (such approval not to be
unreasonably withheld, delayed or conditioned), which approval shall be notified
to the Administrative Agent; provided, that none of Mondelēz or its
Subsidiaries, a Defaulting Lender or a natural person shall be permitted to be
an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of any Borrower or any of their
ERISA Affiliates triggering an accelerated funding obligation under
Section 4062(e) of ERISA; (e) the conditions set forth in Section 303(k)(1)(A)
and (B) of ERISA to the creation of a lien upon property or rights to

 

-6-



--------------------------------------------------------------------------------

property of any Borrower or any of their ERISA Affiliates for failure to make a
required payment to a Plan are satisfied; or (f) the termination of a Plan by
the PBGC pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Mondelēz and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing owing to a Lender which is a member of the Federal Reserve System,
means the reserve percentage applicable for such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBO Rate Advances or Floating Rate Bid
Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Facility Fee” has the meaning specified in Section 2.09(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date hereof (including any amended or successor version thereof that is
substantively comparable), any Treasury regulations or other official
administrative interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the date hereof (or any amended or
successor version described above), and any intergovernmental agreement between
the United States and another jurisdiction implementing the foregoing (or any
law, regulation or other official administrative interpretation implementing
such an intergovernmental agreement).

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if

 

-7-



--------------------------------------------------------------------------------

such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America, any
state thereof or the District of Columbia.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government and any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guaranty” has the meaning specified in Section 8.01.

“Historical Screen Rate” means, in relation to any LIBO Rate Advance or Floating
Rate Bid Advance, the most recent applicable Screen Rate for Dollars for a
period equal in length to the Interest Period of that Advance and which is as of
a day which is no more than two (2) Business Days before the start of the
applicable Interest Period.

“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by
the jurisdiction under the laws of which such Designated Subsidiary is
organized, resident or doing business or any political subdivision thereof.

“Home Jurisdiction U.S. Withholding Taxes” means, in the case of Mondelēz and a
Designated Subsidiary that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding for United States
federal income taxes and United States federal back-up withholding taxes.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO

 

-8-



--------------------------------------------------------------------------------

Rate Advance and ending on the last day of the period selected by the Borrower
requesting such Borrowing pursuant to the provisions below. The duration of each
such Interest Period shall be one (or less than one month if available to all
Lenders), two, three or six months or, if available to all Lenders, twelve
months, as such Borrower may select upon notice received by the Administrative
Agent not later than 11:00 a.m. (New York City time) on the third Business Day
prior to the first day of such Interest Period; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for Dollars)
that is shorter than the applicable Interest Period and (b) the applicable
Screen Rate (for the shortest period for which the applicable Screen Rate is
available for Dollars) that exceeds the applicable Interest Period.

“Interpolated Historical Screen Rate” means, at any time, for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
relevant Historical Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Historical Screen Rate (for the longest period for which the
applicable Historical Screen Rate is available for Dollars) that is shorter than
the applicable Interest Period and (b) the applicable Historical Screen Rate
(for the shortest period for which the applicable Historical Screen Rate is
available for Dollars) that exceeds the applicable Interest Period.

“Lead Arrangers” means J.P. Morgan Securities LLC and HSBC Securities (USA) Inc.

 

-9-



--------------------------------------------------------------------------------

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

“LIBO Rate” means, with respect to any LIBO Rate Advance or Floating Rate Bid
Advance for any Interest Period, an interest rate per annum equal to either:

(a) the Screen Rate as of 11:00 a.m. (London time) two Business Days before the
first day of such Interest Period; or

(b) if the Screen Rate shall not be available at the applicable time for the
applicable Interest Period, then the LIBO Rate for such Interest Period shall be
the Interpolated Rate as of 11:00 a.m. (London time) two Business Days before
the first day of such Interest Period; or

(c) if the Interpolated Rate shall not be available at the applicable time for
the applicable Interest Period, then the LIBO Rate for such Interest Period
shall be the Historical Screen Rate; or

(d) if the Historical Screen Rate shall not be available at the applicable time
for the applicable Interest Period, then the LIBO Rate for such Interest Period
shall be the Interpolated Historical Screen Rate;

provided that in no event shall the LIBO Rate be less than 0% for the purposes
of this Agreement.

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.02(a).

“Major Subsidiary” means any Subsidiary of Mondelēz (a) more than 50% of the
voting securities of which is owned directly or indirectly by Mondelēz,
(b) which is organized and existing under, or has its principal place of
business in, the United States or any political subdivision thereof, Canada or
any political subdivision thereof, any country which is a member of the European
Union on the date hereof or any political subdivision thereof, or Switzerland,
Norway or Australia or any of their respective political subdivisions, and
(c) which has at any time total assets (after intercompany eliminations)
exceeding $1,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Minimum Shareholders’ Equity” means Total Shareholders’ Equity of not less than
$24,600,000,000.

“Mondelēz” has the meaning specified in the preamble.

“Moody’s” means Moody’s Investors Service, Inc.

 

-10-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-U.S. Lender” means, with respect to a Borrower that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
any Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Note” means a Pro Rata Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning specified in Section 8.01.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.14.

“Paying Agent” has the meaning specified in the preamble.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Process Agent” has the meaning specified in Section 9.11(a).

 

-11-



--------------------------------------------------------------------------------

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance (each of
which shall be a “Type” of Pro Rata Advance).

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.

“Pro Rata Note” means a promissory note of any Borrower payable to any Lender
(or its registered assigns), delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the Pro
Rata Advances made by such Lender to such Borrower.

“Register” has the meaning specified in Section 9.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders having Pro Rata Advances
representing more than 50% of the aggregate outstanding Pro Rata Advances at
such time, or, if no Pro Rata Advances are then outstanding, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Person” means any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or any Person
controlled by any such Person.

“Screen Rate” means the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

-12-



--------------------------------------------------------------------------------

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of McGraw
Hill Financial, Inc.

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock having voting power to elect a majority of the
Board of Directors of such Person (irrespective of whether at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earlier of July 31, 2015, and the date of
termination in whole of the Commitments pursuant to Section 2.10 or 6.02.

“Total Shareholders’ Equity” means total shareholders’ equity, as reflected on
the consolidated balance sheet of Mondelēz and its Subsidiaries (excluding
(a) accumulated other comprehensive income or losses, (b) the cumulative effects
of any changes in accounting principles, including in connection with any
adoption of “mark-to-market” accounting in respect of pension and other
retirement plans of Mondelēz and its Subsidiaries, and (c) if “mark-to-market”
accounting in respect of such pension and other retirement plans is so adopted,
any income or losses recognized in connection with the ongoing application
thereof).

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial statements of
Mondelēz as of and for the year ended December 31, 2014, then such new
accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%.

ARTICLE II

Amounts and Terms of the Advances

SECTION 2.01 The Pro Rata Advances.

(a) Obligation To Make Pro Rata Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Pro Rata Advances to any
Borrower in Dollars from time to time on any Business Day during the period from
the Effective Date until

 

-13-



--------------------------------------------------------------------------------

the Termination Date in an aggregate amount not to exceed at any time
outstanding such Lender’s Commitment; provided, however, that the aggregate
amount of the Commitments of the Lenders shall be deemed used from time to time
to the extent of the aggregate amount of the Competitive Bid Advances then
outstanding and such deemed use of the aggregate amount of the Commitments shall
be allocated among the Lenders ratably according to their respective Commitments
(such deemed use of the aggregate amount of the Commitments being a “Competitive
Bid Reduction”).

(b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro Rata
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment
and subject to this Section 2.01, any Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.11 or repay pursuant to Section 2.03
and reborrow under this Section 2.01.

SECTION 2.02 Making the Pro Rata Advances.

(a) Notice of Pro Rata Borrowing. Each Pro Rata Borrowing shall be made on
notice, given not later than (x) 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Pro Rata Borrowing in the case of
a Pro Rata Borrowing consisting of LIBO Rate Advances, or (y) 9:00 a.m. (New
York City time) on the Business Day of the proposed Pro Rata Borrowing in the
case of a Pro Rata Borrowing consisting of Base Rate Advances, by the Borrower
to the Administrative Agent, which shall give to each Lender prompt notice
thereof by telecopier. Each such notice of a Pro Rata Borrowing (a “Notice of
Pro Rata Borrowing”) shall be by telephone, confirmed immediately in writing, by
registered mail, email or telecopier in substantially the form of Exhibit B-1
hereto, specifying therein the requested:

(i) date of such Pro Rata Borrowing,

(ii) Type of Advances comprising such Pro Rata Borrowing,

(iii) aggregate amount of such Pro Rata Borrowing, and

(iv) in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Pro Rata Advance. Notwithstanding anything
herein to the contrary, no Borrower may select LIBO Rate Advances for any Pro
Rata Borrowing if the obligation of the Lenders to make LIBO Rate Advances shall
then be suspended pursuant to Section 2.06(b), 2.08(c) or 2.13.

(b) Funding Pro Rata Advances. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent Account, in same day funds, such Lender’s ratable portion
of such Pro Rata Borrowing. Promptly after receipt of such funds by the
Administrative Agent, and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the relevant Borrower at the address of the Administrative Agent referred to in
Section 9.02.

 

-14-



--------------------------------------------------------------------------------

(c) Irrevocable Notice. Each Notice of Pro Rata Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that the related Notice of Pro Rata Borrowing specifies is to be
comprised of LIBO Rate Advances, the Borrower requesting such Pro Rata Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Pro Rata Borrowing for such Pro Rata Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Pro Rata Advance to be made by such Lender as part of such
Pro Rata Borrowing when such Pro Rata Advance, as a result of such failure, is
not made on such date.

(d) Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (New York City time) on the
day of any Pro Rata Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Pro Rata Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Pro Rata Borrowing in
accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower proposing such Pro Rata
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and such Borrower severally agree to repay to
the Administrative Agent, forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Administrative
Agent, at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Pro Rata Advances comprising such Pro Rata Borrowing and (B) the
cost of funds incurred by the Administrative Agent, in respect of such amount,
and

(ii) in the case of such Lender, the Federal Funds Effective Rate.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro Rata Advance as
part of such Pro Rata Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.

SECTION 2.03 Repayment of Pro Rata Advances. Each Borrower shall repay to the
Administrative Agent for the ratable account of each Lender on the Termination
Date applicable to such Lender the unpaid principal amount of the Pro Rata
Advances of such Lender then outstanding.

 

-15-



--------------------------------------------------------------------------------

SECTION 2.04 Interest on Pro Rata Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Pro Rata Advance owing by such Borrower to each Lender from the
date of such Pro Rata Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Pro Rata Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (1) the Base
Rate in effect from time to time plus (2) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December, and on the date such Base Rate
Advance shall be Converted or paid in full either prior to or on the Termination
Date.

(ii) LIBO Rate Advances. During such periods as such Pro Rata Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Pro Rata Advance to the sum of (x) the LIBO Rate for such Interest
Period for such Pro Rata Advance plus (y) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full either prior to or on the Termination Date.

(b) Default Interest. If any principal of or interest on any Pro Rata Advance or
any fee or other amount payable by a Borrower hereunder (other than principal of
or interest on any Competitive Bid Advance) is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, at a
rate per annum equal at all times to (i) in the case of overdue principal of any
Pro Rata Advance, 1% per annum above the rate per annum otherwise required to be
paid on such Pro Rata Advance as provided in Section 2.04(a) or (ii) in the case
of any other amount, 1% per annum plus the rate applicable to Base Rate Advances
as provided in Section 2.04(a)(i).

SECTION 2.05 Additional Interest on LIBO Rate Advances. Each Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Advance of such Lender to such Borrower, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period for such Advance from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to Mondelēz
through the Administrative Agent.

 

-16-



--------------------------------------------------------------------------------

SECTION 2.06 Conversion of Pro Rata Advances.

(a) Conversion upon Absence of Interest Period. If any Borrower (or Mondelēz on
behalf of any other Borrower) shall fail to select the duration of any Interest
Period for any LIBO Rate Advances in accordance with the provisions contained in
the definition of the term “Interest Period,” the Administrative Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(b) Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) each LIBO Rate Advance be, on
the last day of the then existing Interest Period therefor, Converted into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into LIBO Rate Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Sections 2.06(b), 2.08(c)
and 2.13, any Borrower may Convert all of its Pro Rata Advances of one Type
constituting the same Pro Rata Borrowing into Advances of the other Type on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
a.m. (New York City time) on the third Business Day prior to the date of the
proposed Conversion; provided, however, that the Conversion of a LIBO Rate
Advance into a Base Rate Advance may be made on, and only on, the last day of an
Interest Period for such LIBO Rate Advance. Each such notice of a Conversion
shall, within the restrictions specified above, specify

(i) the date of such Conversion;

(ii) the Pro Rata Advances to be Converted; and

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.

SECTION 2.07 The Competitive Bid Advances.

(a) Competitive Bid Advances’ Impact on Commitments. Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings under this
Section 2.07 from time to time on any Business Day during the period from the
Effective Date until the Termination Date in the manner set forth below;
provided that, following the making of each Competitive Bid Borrowing, the
aggregate amount of the Advances then outstanding shall not exceed the aggregate
amount of the Commitments of the Lenders. As provided in Section 2.01, the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding, and such deemed use of the aggregate amount of the
Commitments shall be applied to the Lenders ratably according to their
respective Commitments; provided, however, that any Lender’s Competitive Bid
Advances shall not otherwise reduce that Lender’s obligation to lend its pro
rata share of the remaining available Commitments.

 

-17-



--------------------------------------------------------------------------------

(b) Notice of Competitive Bid Borrowing. Any Borrower may request a Competitive
Bid Borrowing under this Section 2.07 by delivering to the Administrative Agent,
by email or telecopier, a notice of a Competitive Bid Borrowing (a “Notice of
Competitive Bid Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying therein the following:

(i) date of such proposed Competitive Bid Borrowing;

(ii) aggregate amount of such proposed Competitive Bid Borrowing;

(iii) interest rate basis and day count convention to be offered by the Lenders;

(iv) in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, maturity date for repayment of each Fixed
Rate Bid Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 360 days
after the date of such Competitive Bid Borrowing and (B) the Termination Date);

(v) interest payment date or dates relating thereto; location of such Borrower’s
account to which funds are to be advanced; and

(vi) other terms (if any) to be applicable to such Competitive Bid Borrowing.

A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to the Administrative Agent not later than 10:00 a.m.
(New York City time) (x) at least two Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Fixed
Rate Bid Advances, or (y) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be
Floating Rate Bid Advances. Each Notice of Competitive Bid Borrowing shall be
irrevocable and binding on such Borrower. The Administrative Agent shall in turn
promptly notify each Lender of each request for a Competitive Bid Borrowing
received by it from such Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing.

(c) Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Administrative Agent (which shall give prompt
notice thereof to such Borrower), before 9:30 a.m. (New York City time) (A) on
the Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid
Advances, and (B) on the third Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Floating Rate Bid Advances; provided that, if the Administrative Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given by any
other Lender to the Administrative Agent. In such notice, the Lender shall
specify the following:

(i) the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Commitment);

 

-18-



--------------------------------------------------------------------------------

(ii) the rate or rates of interest therefor; and

(iii) such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.

If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 9:30 a.m. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
further that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.

(d) Selection of Lender Bids. The Borrower proposing the Competitive Bid
Borrowing shall, in turn, (A) before 12:00 noon (New York City time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances
and (B) before 12:00 noon (New York City time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Bid Advances, either:

(i) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(ii) accept, in its sole discretion, one or more of the offers made by any
Lender or Lenders pursuant to Section 2.07(c), by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent on
behalf of such Lender, for such Competitive Bid Advance pursuant to
Section 2.07(c) to be made by each Lender as part of such Competitive Bid
Borrowing) and reject any remaining offers made by Lenders pursuant to
Section 2.07(c) by giving the Administrative Agent notice to that effect. Such
Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the maximum amount that each such Lender offered
at such interest rate.

If the Borrower proposing such Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is canceled pursuant to
Section 2.07(d)(i), or if such Borrower fails to give timely notice in
accordance with Section 2.07(d), the Administrative Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

 

-19-



--------------------------------------------------------------------------------

(e) Competitive Bid Borrowing. If the Borrower proposing such Competitive Bid
Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), the Administrative Agent shall in turn promptly
notify:

(i) each Lender that has made an offer as described in Section 2.07(c), whether
or not any offer or offers made by such Lender pursuant to Section 2.07(c) have
been accepted by such Borrower;

(ii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and

(iii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article III.

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 a.m. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to the Administrative Agent, at its
address referred to in Section 9.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing. Upon fulfillment of the applicable conditions
set forth in Article III and after receipt by the Administrative Agent of such
funds, the Administrative Agent will make such funds available to such Borrower
at the location specified by such Borrower in its Notice of Competitive Bid
Borrowing. Promptly after each Competitive Bid Borrowing, the Administrative
Agent will notify each Lender of the amount of the Competitive Bid Borrowing,
the consequent Competitive Bid Reduction and the dates upon which such
Competitive Bid Reduction commenced and will terminate.

(f) Irrevocable Notice. If the Borrower proposing such Competitive Bid Borrowing
notifies the Administrative Agent that it accepts one or more of the offers made
by any Lender or Lenders pursuant to Section 2.07(c), such notice of acceptance
shall be irrevocable and binding on such Borrower. Such Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in the related
Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.

(g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of $50,000,000 or an
integral

 

-20-



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof and, following the making of each
Competitive Bid Borrowing, the aggregate amount of Advances then outstanding
shall not exceed the aggregate amount of the Commitments of the Lenders. Within
the limits and on the conditions set forth in this Section 2.07, any Borrower
may from time to time borrow under this Section 2.07, prepay pursuant to
Section 2.11 or repay pursuant to Section 2.07(h), and reborrow under this
Section 2.07; provided that a Competitive Bid Borrowing shall not be made within
two Business Days of the date of any other Competitive Bid Borrowing. The
indebtedness of any Borrower resulting from each Competitive Bid Advance made to
such Borrower as part of a Competitive Bid Borrowing shall be evidenced by a
separate Competitive Bid Note of such Borrower payable to the Lender (or its
registered assigns) making such Competitive Bid Advance.

(h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the Borrower shall repay to the Administrative Agent
for the account of each Lender that has made a Competitive Bid Advance the then
unpaid principal amount of such Competitive Bid Advance. No Borrower shall have
any right to prepay any principal amount of any Competitive Bid Advance unless,
and then only on the terms set forth in the Competitive Bid Note evidencing such
Competitive Bid Advance.

(i) Interest on Competitive Bid Advances. Each Borrower that has borrowed
through a Competitive Bid Borrowing shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance and on
the interest payment date or dates set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance. If any principal of or interest on any
Competitive Bid Advance payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, payable in arrears on the
date or dates interest is payable on such Competitive Bid Advance, at a rate per
annum equal at all times to 1% per annum above the rate per annum required to be
paid on such Competitive Bid Advance under the terms of the Competitive Bid Note
evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

SECTION 2.08 LIBO Rate Determination.

(a) Methods to Determine LIBO Rate. The Administrative Agent shall determine the
LIBO Rate by using the methods described in the definition of the term “LIBO
Rate,” and shall give prompt notice to Mondelēz and the applicable Borrowers and
Lenders of each such LIBO Rate.

(b) Inability to Determine LIBO Rate. In the event that the LIBO Rate cannot be
determined by the methods described in clause (a), (b), (c) or (d) of the
definition of “LIBO Rate,” then:

(i) the Administrative Agent shall forthwith notify Mondelēz and the Lenders
that the interest rate cannot be determined for such LIBO Rate Advance or
Floating Rate Bid Advances, as the case may be;

 

-21-



--------------------------------------------------------------------------------

(ii) with respect to each LIBO Rate Advance, such Advance will, on the last day
of the then existing Interest Period therefor, be prepaid by the Borrower or be
automatically Converted into a Base Rate Advance; and

(iii) the obligation of the Lenders to make LIBO Rate Advances or Floating Rate
Bid Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended until the Administrative Agent shall notify Mondelēz and the Lenders
that the circumstances causing such suspension no longer exist.

(c) Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify the Administrative Agent that (i) they are unable to
obtain matching deposits in the London interbank market at or about 11:00 a.m.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective LIBO Rate Advances as a part of such
Borrowing during the Interest Period therefor or (ii) the LIBO Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective LIBO Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify Mondelēz and the Lenders, whereupon (A) the Borrower of such LIBO Rate
Advances will, on the last day of the then existing Interest Period therefor,
either (x) prepay such Advances or (y) Convert such Advances into Base Rate
Advances and (B) the obligation of the Lenders to make, or to Convert Base Rate
Advances into, LIBO Rate Advances shall be suspended until the Administrative
Agent shall notify Mondelēz and the Lenders that the circumstances causing such
suspension no longer exist. In the case of clause (ii) above, each such Lender
shall certify its cost of funds for each Interest Period to the Administrative
Agent and Mondelēz as soon as practicable but in any event not later than 10
Business Days after the last day of such Interest Period.

SECTION 2.09 Fees.

(a) Facility Fee. Mondelēz agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”) on the aggregate
amount of such Lender’s Commitment (whether drawn or undrawn) from the date
hereof in the case of each Initial Lender and from the effective date specified
in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date at the Applicable Facility
Fee Rate, in each case payable on the last Business Day of each March, June,
September and December until the Termination Date and on the Termination Date.

(b) Other Fees. Mondelēz shall pay to the Administrative Agent for its own
account or for the accounts of the Lead Arrangers or Lenders, as applicable,
such fees, and at such times, as shall have been separately agreed between
Mondelēz and the Administrative Agent or the Lead Arrangers.

SECTION 2.10 Optional Termination or Reduction of Commitments. Mondelēz shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of no less than $25,000,000 or the remaining
balance if less than $25,000,000; and provided further that the aggregate amount
of the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances then
outstanding.

 

-22-



--------------------------------------------------------------------------------

SECTION 2.11 Optional Prepayments of Pro Rata Advances. Each Borrower may, in
the case of any LIBO Rate Advance, upon at least three Business Days’ notice to
the Administrative Agent or, in the case of any Base Rate Advance, upon notice
given to the Administrative Agent not later than 9:00 a.m. (New York City time)
on the date of the proposed prepayment, in each case stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
such Borrower shall, prepay the outstanding principal amount of the Pro Rata
Advances comprising part of the same Pro Rata Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of no less than $50,000,000 or the
remaining balance if less than $50,000,000 and (y) in the event of any such
prepayment of a LIBO Rate Advance, such Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(b).

SECTION 2.12 Increased Costs.

(a) Costs from Change in Law or Authorities. If, due to either (i) the
introduction after the date hereof of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation, application or administration of any law or regulation or
(ii) the compliance with any guideline or request promulgated after the date
hereof from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining LIBO Rate Advances or
Floating Rate Bid Advances (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) or (ii) taxes referred to in Section 2.15(a)(i),
(ii), (iii), (iv) or (v)), then the Borrower of the affected Advances shall
within twenty (20) Business Days after receipt by the Borrower of demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to Mondelēz, such Borrower and the Administrative Agent by such
Lender shall be conclusive and binding upon all parties hereto for all purposes,
absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation, application or administration thereof by any central bank or
other authority charged with the administration thereof, imposes, modifies or
deems applicable any capital adequacy, liquidity or similar

 

-23-



--------------------------------------------------------------------------------

requirement (including, without limitation, a request or requirement which
affects the manner in which any Lender or its parent company allocates capital
resources to its Commitments, including its obligations hereunder) and as a
result thereof, in the sole opinion of such Lender, the rate of return on such
Lender’s or its parent company’s capital as a consequence of its obligations
hereunder is reduced to a level below that which such Lender could have achieved
but for such circumstances, but reduced to the extent that Borrowings are
outstanding from time to time, then in each such case, upon demand from time to
time Mondelēz shall pay to such Lender such additional amount or amounts as
shall compensate such Lender for such reduction in rate of return. A certificate
of such Lender as to any such additional amount or amounts shall be conclusive
and binding for all purposes, absent manifest error. Except as provided below,
in determining any such amount or amounts each Lender may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing, each Lender
shall take all reasonable actions to avoid the imposition of, or reduce the
amounts of, such increased costs, provided that such actions, in the reasonable
judgment of such Lender will not be otherwise disadvantageous to such Lender
and, to the extent possible, each Lender will calculate such increased costs
based upon the capital requirements for its Advances and unused Commitment
hereunder and not upon the average or general capital requirements imposed upon
such Lender.

(c) Dodd-Frank Wall Street Reform and Consumer Protection Act; Basel III.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case be deemed to be a change in
law or regulation after the date hereof regardless of the date enacted, adopted
or issued.

SECTION 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or Floating Rate Bid Advances
or to fund or maintain LIBO Rate Advances or Floating Rate Bid Advances,
(a) each LIBO Rate Advance or Floating Rate Bid Advances, as the case may be, of
such Lender will automatically, upon such demand, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.04(a)(i), as the case may be, and (b) the obligation of the Lenders to
make LIBO Rate Advances or Floating Rate Bid Advances or to Convert Base Rate
Advances into LIBO Rate Advances shall be suspended, in each case, until the
Administrative Agent shall notify Mondelēz and the Lenders that the
circumstances causing such suspension no longer exist, in each case, subject to
Section 9.04(b) hereof; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make LIBO Rate Advances or Floating Rate Bid Advances or to continue to fund
or maintain LIBO Rate Advances or Floating Rate Bid Advances, as the case may
be, and would not, in the judgment of such Lender, be otherwise disadvantageous
to such Lender.

 

-24-



--------------------------------------------------------------------------------

SECTION 2.14 Payments and Computations.

(a) Time and Distribution of Payments. Mondelēz and each Borrower shall make
each payment hereunder, without set-off or counterclaim, not later than 11:00
a.m. (New York City time) on the day when due to the Administrative Agent at the
Administrative Agent Account in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or Facility Fees ratably (other than amounts payable
pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to the Lenders for the accounts
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. From and after the effective date of an Assignment
and Acceptance pursuant to Section 9.07, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) Computation of Interest and Fees. All computations of interest based on the
Administrative Agent’s prime rate shall be made by the Administrative Agent on
the basis of a year of 365 or 366 days, as the case may be. All computations of
interest based on the LIBO Rate or the Federal Funds Effective Rate and of
Facility Fees shall be made by the Administrative Agent and all computations of
interest pursuant to Section 2.05 shall be made by the applicable Lender, on the
basis of a year of 360 days. All computations of interest in respect of
Competitive Bid Advances shall be made by the Administrative Agent on the basis
of a year of 360 days in the case of Floating Rate Bid Advances and on the basis
of a year of 365 or 366 days in the case of Fixed Rate Bid Advances, as
specified in the applicable Notice of Competitive Bid Notice. Computations of
interest or Facility Fees shall in each case be made for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or Facility Fees are payable. Each determination
by the Administrative Agent (or, in the case of Section 2.05 by a Lender), of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Facility Fees, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

(d) Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the

 

-25-



--------------------------------------------------------------------------------

Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative Agent
at the Federal Funds Effective Rate.

SECTION 2.15 Taxes.

(a) Any and all payments by each Borrower and Mondelēz hereunder or under any
Note shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest, additions to taxes and expenses) with respect thereto, excluding,
(i) in the case of each Lender and the Administrative Agent, taxes imposed on
its net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof, (ii) in the case of each Lender,
taxes imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and the Administrative
Agent, taxes imposed on its net income, franchise taxes imposed on it, and any
tax imposed by means of withholding, in each case, to the extent such tax is
imposed solely as a result of a present or former connection (other than a
connection arising from such Lender or the Administrative Agent having executed,
delivered, enforced, become a party to, performed its obligations, received
payments, received or perfected a security interest under, and/or engaged in any
other transaction pursuant to this Agreement or a Note) between the Lender or
the Administrative Agent, as the case may be, and the taxing jurisdiction,
(iv) in the case of each Lender and the Administrative Agent, any U.S. federal
withholding taxes imposed pursuant to FATCA, and (v) in the case of each Lender
and the Administrative Agent, any Home Jurisdiction U.S. Withholding Tax to the
extent that such tax is imposed with respect to any payments pursuant to any law
in effect at the time such Lender becomes a party hereto (or changes its
Applicable Lending Office), except (A) to the extent of the additional amounts
in respect of such taxes under this Section 2.15 to which such Lender’s assignor
(if any) or such Lender’s prior Applicable Lending Office (if any) was entitled,
immediately prior to such assignment or change in its Applicable Lending Office
or (B) if such Lender becomes a party hereto pursuant to an Assignment and
Acceptance upon the demand of Mondelēz (all such taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments by each
Borrower and Mondelēz hereunder or under any Note, other than taxes referred to
in this Section 2.15(a)(i), (ii), (iii), (iv) or (v), are referred to herein as
“Taxes”). If any applicable withholding agent shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any Note to
any Lender or the Administrative Agent, (i) the sum payable by Mondelēz or the
applicable Borrower shall be increased as may be necessary so that after all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) have been made, such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, each Borrower or Mondelēz shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges,
irrecoverable value-added

 

-26-



--------------------------------------------------------------------------------

tax or similar levies (other than Taxes, or taxes referred to in
Section 2.15(a)(i) to (v)) that arise from any payment made hereunder or from
the execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or a Note other than any such taxes imposed by reason
of an Assignment and Acceptance (hereinafter referred to as “Other Taxes”).

(c) Each Borrower and Mondelēz shall indemnify each Lender and the
Administrative Agent for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) payable by such
Lender or the Administrative Agent (as the case may be), and any liability
(including penalties, interest, additions to taxes and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or the Administrative Agent (as the case may be),
makes written demand therefor.

(d) As soon as practicable after the date of any payment of Taxes or Other
Taxes, each Borrower and Mondelēz shall furnish to the Administrative Agent, at
its address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent, Mondelēz and each
applicable Borrower with any form or certificate that is required by any U.S.
federal taxing authority to certify such Lender’s entitlement to any applicable
exemption from or reduction in, Home Jurisdiction U.S. Withholding Tax in
respect of any payments hereunder or under any Note (including, if applicable,
two original Internal Revenue Service Forms W-9, W-8BEN, W-8BEN-E or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service or to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a participation in accordance with the provisions of Section 9.07(e)),
two original Internal Revenue Service Form W-8IMY, accompanied by any applicable
certification documents from each beneficial owner) and any other documentation
reasonably requested by Mondelēz, the applicable Borrower or the Administrative
Agent. Thereafter, each such Lender shall provide additional forms or
certificates (i) to the extent a form or certificate previously provided has
become inaccurate or invalid or has otherwise ceased to be effective or (ii) as
requested in writing by Mondelēz, the Administrative Agent or such Borrower or,
if such Lender no longer qualifies for the applicable exemption from or
reduction in, Home Jurisdiction U.S. Withholding Tax, promptly notify the
Administrative Agent and Mondelēz or such Borrower of its inability to do so.
Unless such Borrower, Mondelēz and the Administrative Agent have received forms
or other documents from each Lender satisfactory to them indicating that
payments hereunder or under any Note are not subject to Home Jurisdiction U.S.
Withholding Taxes or are subject to Home Jurisdiction U.S. Withholding Taxes at
a rate reduced by an applicable tax treaty, such Borrower, Mondelēz or the
Administrative Agent shall withhold such Home Jurisdiction U.S. Withholding
Taxes from such payments at the applicable statutory rate in the case of
payments to or for such Lender and such Borrower or Mondelēz shall pay
additional amounts to the extent required by paragraph (a) of this Section 2.15
(subject to the exceptions contained in this Section 2.15).

 

-27-



--------------------------------------------------------------------------------

(f) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. federal withholding tax imposed pursuant to FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall provide each of the Administrative Agent,
Mondelēz and each applicable Borrower, at the time or times prescribed by law
and as reasonably requested by the Administrative Agent, Mondelēz or the
applicable Borrower, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Administrative Agent,
Mondelēz or the applicable Borrower as may be necessary for the Administrative
Agent, Mondelēz or the applicable Borrower to comply with their obligations
under FATCA and to determine whether such Lender has complied with such Lender’s
obligations under FATCA and the amount, if any, to deduct and withhold from such
payment. Thereafter, each such Lender shall provide additional documentation
(i) to the extent documentation previously provided has become inaccurate or
invalid or has otherwise ceased to be effective or (ii) as reasonably requested
by the Administrative Agent, Mondelēz or the applicable Borrower. Solely for
purposes of this paragraph (f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) In the event that a Designated Subsidiary is a Foreign Subsidiary of
Mondelēz, each Lender shall promptly complete and deliver to such Borrower and
the Administrative Agent, or, at their request, to the applicable taxing
authority, so long as such Lender is legally eligible to do so, any certificate
or form reasonably requested in writing by such Borrower or the Administrative
Agent and required by applicable law in order to secure any applicable exemption
from, or reduction in the rate of, deduction or withholding of the applicable
Home Jurisdiction Non-U.S. Withholding Taxes for which such Borrower is required
to pay additional amounts pursuant to this Section 2.15.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.

(i) No additional amounts will be payable pursuant to this Section 2.15 with
respect to any Tax to the extent such Tax would not have been payable had the
Lender fulfilled its obligations under paragraph (e), (f) or (g) of this
Section 2.15, as applicable.

(j) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.15,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a liability in respect of taxes, which refund or credit in the good
faith judgment of such Lender or the Administrative Agent, as the

 

-28-



--------------------------------------------------------------------------------

case may be, (and without any obligation to disclose its tax records) is
allocable to such payment made under this Section 2.15, the amount of such
refund or credit (together with any interest received thereon and reduced by
reasonable out-of-pocket costs incurred in obtaining such refund or credit and
by any applicable taxes) promptly shall be paid to the applicable Borrower to
the extent payment has been made in full by such Borrower pursuant to this
Section 2.15.

SECTION 2.16 Sharing of Payments, Etc.. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Pro Rata Advances owing to it (other than
pursuant to Section 2.12, 2.15 or 9.04(b) or (c)) in excess of its ratable share
of payments on account of the Pro Rata Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Pro Rata Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.17 Evidence of Debt.

(a) Lender Records; Pro Rata Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Pro Rata Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of Pro
Rata Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
Pro Rata Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Pro Rata Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Pro Rata Note payable to such Lender (or its registered assigns) in a
principal amount up to the Commitment of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

 

-29-



--------------------------------------------------------------------------------

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and the Termination Date
applicable thereto; and

(iv) the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.

SECTION 2.18 [Reserved]

SECTION 2.19 Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of Mondelēz and its Subsidiaries.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.09(a); and

(b) the Commitment and Advances of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or modification of
this Agreement pursuant to Section 9.01); provided that any amendment, waiver or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender.

In the event that each of the Administrative Agent and Mondelēz agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall purchase at par such of the Pro
Rata Advances of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Pro Rata Advances in
accordance with its pro rata portion of the total Commitments and clauses
(a) and (b) above shall cease to apply.

 

-30-



--------------------------------------------------------------------------------

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied, or waived in accordance with
Section 9.01:

(a) Mondelēz shall have notified each Lender and the Administrative Agent in
writing as to the proposed Effective Date.

(b) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Mondelēz, dated the Effective
Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing on and as of the Effective Date
that constitutes a Default or Event of Default.

(c) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent:

(i) Certified copies of the resolutions of the Board of Directors of Mondelēz
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

(ii) A certificate of the Secretary or an Assistant Secretary of Mondelēz
certifying the names and true signatures of the officers of Mondelēz authorized
to sign this Agreement and the other documents to be delivered hereunder.

(iii) Favorable opinions of (A) Cravath, Swaine & Moore LLP, special New York
counsel to Mondelēz, substantially in the form of Exhibit E-1 hereto,
(B) Hunton & Williams LLP, special Virginia counsel to Mondelēz, substantially
in the form of Exhibit E-2 hereto and (C) internal counsel for Mondelēz,
substantially in the form of Exhibit E-3 hereto.

(iv) A certificate of the chief financial officer or treasurer of Mondelēz
certifying that as of December 31, 2014, (A) the aggregate amount of Debt,
payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a), does not exceed $400,000,000, and (B) the aggregate amount of
Debt, payment of which is secured by any Lien referred to in clause (iv) of
Section 5.02(a), does not exceed $200,000,000.

 

-31-



--------------------------------------------------------------------------------

(d) This Agreement shall have been executed by Mondelēz, the Administrative
Agents and the Paying Agent and the Administrative Agent shall have been
notified by each Initial Lender that such Initial Lender has executed this
Agreement.

(e) The Agents and the Lenders shall have received payment in full in cash of
all reasonable out-of-pocket expenses (including the reasonable fees and
out-of-pocket disbursements of Cahill Gordon & Reindel LLP as counsel to the
Administrative Agent) incurred by them in connection with the documentation and
negotiation of this Agreement on or prior to the Effective Date.

The Administrative Agent shall notify Mondelēz and the Initial Lenders of the
date which is the Effective Date upon satisfaction or waiver of all of the
conditions precedent set forth in this Section 3.01. For purposes of determining
compliance with the conditions specified in this Section 3.01, each Lender shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that
Mondelēz, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto.

SECTION 3.02 Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.08 is subject to the receipt by the Administrative Agent on or
before the date of such initial Advance of each of the following, in form and
substance satisfactory to the Administrative Agent and dated such date, and in
sufficient copies for each Lender:

(a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign this Agreement and the other documents to be delivered
hereunder.

(c) A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver this Agreement and to perform its
obligations thereunder.

(d) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

(e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.

 

-32-



--------------------------------------------------------------------------------

(f) All information relating to any such Designated Subsidiary reasonably
requested by any Lender through the Administrative Agent not later than two
Business Days after such Lender shall have been notified of the designation of
such Designated Subsidiary under Section 9.08 in order to allow such Lender to
comply with “know your customer” regulations or any similar rules or regulations
under applicable foreign laws.

(g) Such other approvals, opinions or documents as any Lender, through the
Administrative Agent, may reasonably request.

SECTION 3.03 Conditions Precedent to Each Pro Rata Borrowing. The obligation of
each Lender to make a Pro Rata Advance on the occasion of each Pro Rata
Borrowing is subject to the conditions precedent that the Effective Date shall
have occurred and on the date of such Pro Rata Borrowing the following
statements shall be true, and the acceptance by the applicable Borrower of the
proceeds of such Pro Rata Borrowing shall be a representation by such Borrower
or Mondelēz, as the case may be, that:

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Pro Rata Borrowing, before and after giving effect to such Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, and, if such Pro Rata Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Agreement are correct on and
as of the date of such Pro Rata Borrowing, before and after giving effect to
such Pro Rata Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and

(b) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Pro Rata Borrowing, that constitutes a Default or Event of
Default.

 

-33-



--------------------------------------------------------------------------------

SECTION 3.04 Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Administrative Agent shall have received the written confirmatory
Notice of Competitive Bid Borrowing with respect thereto, (ii) on or before the
date of such Competitive Bid Borrowing, but prior to such Competitive Bid
Borrowing, the Administrative Agent shall have received a Competitive Bid Note
payable to such Lender (or its registered assigns) for each of the one or more
Competitive Bid Advances to be made by such Lender as part of such Competitive
Bid Borrowing, in a principal amount equal to the principal amount of the
Competitive Bid Advance to be evidenced thereby and otherwise on such terms as
were agreed to for such Competitive Bid Advance in accordance with Section 2.07,
and (iii) on the date of such Competitive Bid Borrowing the following statements
shall be true, and the acceptance by the applicable Borrower of the proceeds of
such Competitive Bid Borrowing shall be a representation by such Borrower or
Mondelēz, as the case may be, that:

(a) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and, if such Competitive Bid
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and

(b) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith), no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing that constitutes a Default or Event of Default.

ARTICLE IV

Representations and Warranties

SECTION 4.01 Representations and Warranties of Mondelēz. Mondelēz represents and
warrants as to itself and, as applicable, its Subsidiaries as follows:

(a) Mondelēz is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by it are within the corporate powers of Mondelēz, have been duly
authorized by all necessary corporate action on the part of Mondelēz and do not
contravene (i) the charter or by-laws of Mondelēz or (ii) in any material
respect, any law, rule, regulation or order of any court or governmental agency
or any contractual restriction binding on or affecting Mondelēz.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by Mondelēz of this Agreement or the Notes
to be delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by Mondelēz when
delivered hereunder will be, a legal, valid and binding obligation of Mondelēz
enforceable against Mondelēz in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

 

-34-



--------------------------------------------------------------------------------

(e) As reported in Mondelēz’s Annual Report on Form 10-K for the year ended
December 31, 2014, the consolidated balance sheets of Mondelēz and its
Subsidiaries as of December 31, 2014 and the consolidated statements of earnings
of Mondelēz and its Subsidiaries for the year then ended fairly present, in all
material respects, the consolidated financial position of Mondelēz and its
Subsidiaries as at such date and the consolidated results of the operations of
Mondelēz and its Subsidiaries for the year ended on such date, all in accordance
with accounting principles generally accepted in the United States. Except as
disclosed in Mondelēz’s Annual Report on Form 10-K for the year ended
December 31, 2014, or in any Quarterly Report on Form 10-Q or Current Report on
Form 8-K filed subsequent to December 31, 2014, but prior to the date hereof,
since December 31, 2014, there has been no material adverse change in such
position or operations.

(f) There is no pending or threatened action or proceeding affecting Mondelēz or
any of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Mondelēz’s Annual Report on Form 10-K for the year ended December 31, 2014, or
in any Quarterly Report on Form 10-Q or Current Report on Form 8-K filed
subsequent to December 31, 2014, but prior to the date hereof, and, with respect
to Proceedings commenced after the date of the most recent such document but
prior to the date hereof, a certificate delivered to the Lenders, that may
materially adversely affect the financial position or results of operations of
Mondelēz and its Subsidiaries taken as a whole.

(g) Mondelēz owns directly or indirectly 100% of the capital stock of each other
Borrower.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for any purpose that would result in a violation of Regulation U.

(i) Mondelēz has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by Mondelēz and each of its
Subsidiaries and their respective directors, officers, employees and agents
(acting in their capacity as such) with FCPA and other applicable
Anti-Corruption Laws and applicable Sanctions. None of (i) Mondelēz or any of
its Subsidiaries or (ii) to the knowledge of Mondelēz, any director, officer,
employee or agent of Mondelēz or its Subsidiaries, is a Sanctioned Person.

ARTICLE V

Covenants of Mondelēz

SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, Mondelēz will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders

 

-35-



--------------------------------------------------------------------------------

(such compliance to include, without limitation, complying with ERISA and paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent contested in
good faith), noncompliance with which would materially adversely affect the
financial condition or operations of Mondelēz and its Subsidiaries taken as a
whole.

(b) Maintenance of Total Shareholders’ Equity. Maintain Total Shareholders’
Equity of not less than the Minimum Shareholders’ Equity.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 5 days after the due date for
Mondelēz to have filed its Quarterly Report on Form 10-Q with the Commission for
the first three quarters of each fiscal year, an unaudited interim condensed
consolidated balance sheet of Mondelēz and its Subsidiaries as of the end of
such quarter and unaudited interim condensed consolidated statements of earnings
of Mondelēz and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Mondelēz;

(ii) as soon as available and in any event within 15 days after the due date for
Mondelēz to have filed its Annual Report on Form 10-K with the Commission for
each fiscal year, a copy of the consolidated financial statements for such year
for Mondelēz and its Subsidiaries, audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms);

(iii) all reports which Mondelēz sends to any of its shareholders, and copies of
all reports on Form 8-K (or any successor forms adopted by the Commission) which
Mondelēz files with the Commission;

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer or treasurer
of Mondelēz setting forth details of such Event of Default or event and the
action which Mondelēz has taken and proposes to take with respect thereto; and

(v) such other information respecting the condition or operations, financial or
otherwise, of Mondelēz or any Major Subsidiary as any Lender through the
Administrative Agent may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Mondelēz may make such items available on the Internet at
www.mondelezinternational.com (which website includes an option to subscribe to
a free service alerting subscribers by e-mail of new Commission filings) or any
successor or replacement website thereof, or by similar electronic means.

 

-36-



--------------------------------------------------------------------------------

(d) Ranking. Each Advance made to Mondelēz and each Guaranty by Mondelēz of an
Advance made to another Borrower hereunder shall at all times constitute senior
Debt of Mondelēz ranking equally in right of payment with all existing and
future senior Debt of Mondelēz and senior in right of payment to all existing
and future subordinated Debt of Mondelēz.

(e) Anti-Corruption Laws and Sanctions. Mondelēz will maintain in effect
policies and procedures reasonably designed to ensure that no Borrowing will be
made, and no proceeds of any Borrowing will be used, (a) for the purpose of
funding payments to any officer or employee of a Governmental Authority or of a
Person controlled by a Governmental Authority, to any Person acting in an
official capacity for or on behalf of any Governmental Authority or Person
controlled by a Governmental Authority, or to any political party, official of a
political party, or candidate for political office, in each case in violation of
the FCPA, (b) for the purpose of funding payments in violation of other
applicable Anti-Corruption Laws, (c) for the purpose of financing the activities
of any Sanctioned Person in violation of applicable Anti-Corruption Laws or
Sanctions or (d) in any manner that would result in the violation of applicable
Sanctions by any party hereto.

SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, Mondelēz will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Mondelēz or any Major
Subsidiary;

 

-37-



--------------------------------------------------------------------------------

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of Mondelēz or any Major Subsidiary;

(ix) precautionary Liens provided by Mondelēz or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
Mondelēz or such Major Subsidiary which transaction is determined by the Board
of Directors of Mondelēz or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States; and

(x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b) Mergers, Etc. Consolidate with or merge into, or convey or transfer, or
permit one or more of its Subsidiaries to convey or transfer, the properties and
assets of Mondelēz and its Subsidiaries substantially as an entirety to, any
Person unless, immediately before and after giving effect thereto, no Default or
Event of Default would exist and, in the case of any merger or consolidation to
which Mondelēz is a party, the surviving corporation is organized and existing
under the laws of the United States of America or any State thereof or the
District of Columbia and assumes all of Mondelēz’s obligations under this
Agreement (including without limitation the covenants set forth in Article V) by
the execution and delivery of an instrument in form and substance satisfactory
to the Required Lenders.

ARTICLE VI

Events of Default

SECTION 6.01 Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Any Borrower or Mondelēz shall fail to pay any principal of any Advance when
the same becomes due and payable; or any Borrower or Mondelēz shall fail to pay
interest on any Advance, or Mondelēz shall fail to pay any fees payable under
Section 2.09, within ten days after the same becomes due and payable (or after
notice from the Administrative Agent in the case of fees referred to in
Section 2.09(b)); or

(b) Any representation or warranty made or deemed to have been made by any
Borrower or Mondelēz herein or by any Borrower or Mondelēz (or any of their
respective officers) in connection with this Agreement shall prove to have been
incorrect in any material respect when made or deemed to have been made; or

 

-38-



--------------------------------------------------------------------------------

(c) Any Borrower or Mondelēz shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b) or 5.02(b), (ii) any term,
covenant or agreement contained in Section 5.02(a) if such failure shall remain
unremedied for 15 days after written notice thereof shall have been given to
Mondelēz by the Administrative Agent or any Lender or (iii) any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to Mondelēz by the Administrative Agent or
any Lender; or

(d) Any Borrower or Mondelēz or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or Mondelēz or such Major
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt unless adequate
provision for any such payment has been made in form and substance satisfactory
to the Required Lenders; or any Debt of any Borrower or Mondelēz or any Major
Subsidiary which is outstanding in a principal amount of at least $100,000,000
in the aggregate (but excluding Debt arising under this Agreement) shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof as a result of a breach by such
Borrower, Mondelēz or such Major Subsidiary (as the case may be) of the
agreement or instrument relating to such Debt unless adequate provision for the
payment of such Debt has been made in form and substance satisfactory to the
Required Lenders; or

(e) Any Borrower or Mondelēz or any Major Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
Mondelēz or any Major Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any of its property constituting a substantial part of the property of
Mondelēz and its Subsidiaries taken as a whole) shall occur; or any Borrower or
Mondelēz or any Major Subsidiary shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or

 

-39-



--------------------------------------------------------------------------------

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or Mondelēz or any Major Subsidiary and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such unsatisfied judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

(g) Any Borrower, Mondelēz or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur, liability as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of any Borrower, Mondelēz or any ERISA Affiliate from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan, in
each case that would, individually or in the aggregate, materially adversely
affect the financial condition or operations of Mondelēz and its Subsidiaries
taken as a whole; provided, however, that no Default or Event of Default under
this Section 6.01(g) shall be deemed to have occurred if the Borrower, Mondelēz
or any ERISA Affiliate shall have made arrangements satisfactory to the PBGC or
the Required Lenders to discharge or otherwise satisfy such liability (including
the posting of a bond or other security); or

(h) So long as any Subsidiary of Mondelēz is a Designated Subsidiary, the
Guaranty provided by Mondelēz under Article VIII hereof shall for any reason
cease (other than in accordance with the provisions of Article VIII) to be valid
and binding on Mondelēz or Mondelēz shall so state in writing.

SECTION 6.02 Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Mondelēz:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower or Mondelēz under the
Federal Bankruptcy Code or any equivalent bankruptcy or insolvency laws of any
state or foreign jurisdiction, (i) the obligation of each Lender to make
Advances shall automatically be terminated and (ii) the Advances then
outstanding, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrowers.

 

-40-



--------------------------------------------------------------------------------

ARTICLE VII

The Administrative Agent

SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by Mondelēz or
any Borrower as required by the terms of this Agreement or at the request of
Mondelēz or such Borrower, and any notice provided pursuant to
Section 5.01(c)(iv). Notwithstanding any provision to the contrary contained
elsewhere herein, no Agent shall have any duties or responsibilities, except
those expressly set forth herein, nor shall any Agent have or be deemed to have
any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against any Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

SECTION 7.02 Administrative Agent’s Reliance, Etc.. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

(b) may consult with legal counsel (including counsel for Mondelēz or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement by
Mondelēz or any Borrower;

 

-41-



--------------------------------------------------------------------------------

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of Mondelēz or any Borrower or to inspect the property (including the books
and records) of Mondelēz or such Borrower other than items or payments expressly
required to be delivered or made to the Administrative Agent hereunder;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram, telex, registered mail or, for the purposes of
Section 2.02(a) or 2.07(b), email) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03 The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, Mondelēz, any Borrower, any of their respective
Subsidiaries and any Person who may do business with or own securities of
Mondelēz, any Borrower or any such Subsidiary, all as if the Administrative
Agent were not the Administrative Agent and without any duty to account therefor
to the Lenders.

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Paying
Agent, any Bookrunner or any Lead Arranger or any other Lender and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Paying Agent, any Bookrunner or any Lead Arranger or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by Mondelēz or the Borrowers), ratably
according to the respective principal amounts of the Pro Rata Advances then
owing to each of them (or if no Pro Rata Advances are at the time outstanding,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or

 

-42-



--------------------------------------------------------------------------------

nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement, in
each case, to the extent relating to the Administrative Agent in its capacity as
such (collectively, the “Indemnified Costs”), provided that no Lender shall be
liable for any portion of the Indemnified Costs resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by Mondelēz or the Borrowers. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by the
Administrative Agent, any Lender or a third party.

SECTION 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and Mondelēz and may
be removed at any time with or without cause by the Required Lenders. Upon the
resignation or removal of the Administrative Agent, the Required Lenders shall
have the right to appoint a successor Administrative Agent (with the consent of
Mondelēz so long as no Event of Default shall have occurred and be continuing).
If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may (with the consent of Mondelēz so long as no
Event of Default shall have occurred and be continuing), on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be (a) a Lender
and (b) a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement; provided that should the Administrative
Agent for any reason not appoint a successor Administrative Agent, which it is
under no obligation to do, then the rights, powers, discretion, privileges and
duties referred to in this Section 7.06 shall be vested in the Required Lenders
until a successor Administrative Agent has been appointed. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

SECTION 7.07 Administrative Agents, Lead Arrangers and Bookrunners. (i) JPMorgan
Chase Bank, N.A. and HSBC Bank USA, National Association have been designated as
Administrative Agents, (ii) J.P. Morgan Securities LLC and HSBC Securities (USA)
Inc. have been designated as Bookrunners and (iii) J.P. Morgan Securities LLC
and HSBC Securities (USA) Inc. have been designated as Lead Arrangers under this
Agreement, but the use of the aforementioned titles does not impose on any of
them any duties or obligations greater than those of any other Lender.

 

-43-



--------------------------------------------------------------------------------

SECTION 7.08 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or (c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE VIII

Guaranty

SECTION 8.01 Guaranty. Mondelēz hereby unconditionally and irrevocably
guarantees (the undertaking of Mondelēz contained in this Article VIII being the
“Guaranty”) the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of each other Borrower now or
hereafter existing under this Agreement, whether for principal, interest, fees,
expenses or otherwise (such obligations being the “Obligations”), and any and
all expenses (including counsel fees and expenses) incurred by the
Administrative Agent or the Lenders in enforcing any rights under the Guaranty.

SECTION 8.02 Guaranty Absolute. Mondelēz guarantees that the Obligations will be
paid strictly in accordance with the terms of this Agreement, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the
Lenders with respect thereto. The liability of Mondelēz under this Guaranty
shall be absolute and unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

 

-44-



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a guaranteed Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Borrower or Mondelēz.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of a Borrower or otherwise, all as
though such payment had not been made.

SECTION 8.03 Waivers.

(a) Mondelēz hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Obligations and this Guaranty and any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any security interest or lien or any property subject thereto or
exhaust any right or take any action against a Borrower or any other Person or
any collateral.

(b) Mondelēz hereby irrevocably waives any claims or other rights that it may
now or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of Mondelēz’s obligations under this
Guaranty or this Agreement, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against such Borrower or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from such Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right. If any
amount shall be paid to Mondelēz in violation of the preceding sentence at any
time prior to the later of the cash payment in full of the Obligations and all
other amounts payable under this Guaranty and the Termination Date, such amount
shall be held in trust for the benefit of the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied to the Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and this Guaranty, or to be held as collateral for any Obligations or
other amounts payable under this Guaranty thereafter arising. Mondelēz
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and this Guaranty and that
the waiver set forth in this Section 8.03(b) is knowingly made in contemplation
of such benefits.

 

-45-



--------------------------------------------------------------------------------

SECTION 8.04 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until payment in full of the
Obligations (including any and all Obligations which remain outstanding after
the Termination Date) and all other amounts payable under this Guaranty, (b) be
binding upon Mondelēz, its successors and assigns, and (c) inure to the benefit
of and be enforceable by the Lenders, the Administrative Agent and their
respective successors, transferees and assigns.

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc.. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower or Mondelēz therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and Mondelēz, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (including Defaulting Lenders) affected
thereby and Mondelēz, do any of the following: (a) waive any of the conditions
specified in Sections 3.01, 3.02 or 3.03 (it being understood and agreed that
any waiver or amendment of a representation, warranty, covenant, Default or
Event of Default shall not constitute a waiver of any condition specified in
Section 3.01, 3.02 or 3.03 unless the amendment or waiver so provides),
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or the amount or rate of
interest on, the Pro Rata Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Pro Rata Advances or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Pro Rata Advances, or the number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder,
(f) release Mondelēz from any of its obligations under Article VIII, (g) change
Section 2.16 in a manner that would alter the pro rata sharing of payments
required thereby or (h) amend this Section 9.01; provided further that no waiver
of the conditions specified in Section 3.04 in connection with any Competitive
Bid Borrowing shall be effective unless consented to by all Lenders making
Competitive Bid Advances as part of such Competitive Bid Borrowing; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement.

SECTION 9.02 Notices, Etc.

(a) Addresses. All notices and other communications provided for hereunder shall
be in writing (including telecopier communication) and mailed, telecopied, or
delivered (or in the case of any Notice of Borrowing or Notice of Competitive
Bid Borrowing, emailed), as follows:

if to Mondelēz or any other Borrower:

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Executive Vice President and

Chief Financial Officer

 

-46-



--------------------------------------------------------------------------------

with copies to:

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Treasurer

Fax number: (570) 235-3001;

and

c/o Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Assistant Treasurer

Fax number: (847) 943-4903;

if to Mondelēz, as guarantor:

Mondelēz International, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Vice President and Corporate Secretary

Fax number: (570) 235-3005;

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule II hereto;

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

 

-47-



--------------------------------------------------------------------------------

if to the Administrative Agent:

c/o JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Joanne Lin

Email: joanne.lin@jpmorgan.com

with a copy to:

JPMorgan Loan Services

Loan & Agency

500 Stanton Christiana Road, Ops2, Floor 3

Newark, DE 19713-2107

Attention: Amanda Collins

Email: amanda.collins@jpmorgan.com

Fax number: (302) 634-4733;

or, as to any Borrower, Mondelēz or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Mondelēz and the Administrative
Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mail,
telecopied or emailed, respectively, except that notices and communications to
the Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent, or if the date of receipt
is not a Business Day, as of 9:00 a.m. (New York City time) on the next
succeeding Business Day. Delivery by telecopier or email of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses.

(a) Administrative Agent; Enforcement. Mondelēz agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (excluding any cost or expenses for administration
related to the overhead of the Administrative Agent), modification and amendment
of this Agreement and the documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent and the Bookrunners with respect thereto and

 

-48-



--------------------------------------------------------------------------------

with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement (which, insofar as such costs and expenses
relate to the preparation, execution and delivery of this Agreement and the
closing hereunder, shall be limited to the reasonable fees and expenses of
Cahill, Gordon & Reindel LLP), and all costs and expenses of the Lenders and the
Administrative Agent, if any (including, without limitation, reasonable counsel
fees and expenses of the Lenders and the Administrative Agent), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement and the other documents to be delivered hereunder.

(b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.11, acceleration of the
maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Mondelēz pursuant to Section 9.07(a) or for any other
reason, Mondelēz shall, upon demand by any Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses which it may reasonably incur as a result of such
payment, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance. Without prejudice to the survival of any other agreement of any
Borrower or Mondelēz hereunder, the agreements and obligations of each Borrower
and Mondelēz contained in Section 2.02(c), 2.05, 2.12, 2.15, this
Section 9.04(b) and Section 9.04(c) shall survive the payment in full of
principal and interest hereunder.

(c) Indemnification. Each Borrower and Mondelēz jointly and severally agrees to
indemnify and hold harmless each Agent, each Lead Arranger and each Lender and
each of their respective affiliates, control persons, directors, officers,
employees, attorneys and agents (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of counsel) which may be
incurred by or asserted against any Indemnified Party, in each case in
connection with or arising out of, or in connection with the preparation for or
defense of, any investigation, litigation, or proceeding (i) related to this
Agreement or any of the other documents delivered hereunder, the Advances or any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by any Borrower, whether or not such Indemnified Party is a party to
such transaction, or (ii) related to any Borrower’s or Mondelēz’s consummation
of any transaction or proposed transaction contemplated hereby (whether or not
consummated) or entering into this Agreement, or to any actions or omissions of
any Borrower or Mondelēz, any of their respective Subsidiaries or affiliates or
any of its or their respective officers, directors, employees or agents in
connection therewith, in each case whether or not an Indemnified Party is a
party thereto and whether or not such investigation, litigation or proceeding is
brought by Mondelēz or any Borrower or any other Person; provided, however, that
neither any Borrower nor Mondelēz shall be required to indemnify an Indemnified
Party from or against any portion of such claims, damages, losses, liabilities
or expenses that is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Party.

 

-49-



--------------------------------------------------------------------------------

SECTION 9.05 Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Mondelēz or any
Borrower against any and all of the obligations of any Borrower or Mondelēz now
or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender shall promptly notify the appropriate Borrower or
Mondelēz, as the case may be, after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender and its affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its affiliates may
have.

SECTION 9.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Mondelēz, each of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that neither any
Borrower nor Mondelēz shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of each of the Lenders.

SECTION 9.07 Assignments and Participations.

(a) Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Pro
Rata Advances owing to it), subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than, except in the
case of an assignment made pursuant to Section 9.07(h), any Competitive Bid
Advances owing to such Lender or any Competitive Bid Notes held by it);

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event, other than
with respect to assignments to other Lenders, or affiliates of Lenders, be less
than $10,000,000, subject in each case to reduction at the sole discretion of
Mondelēz, and shall be an integral multiple of $1,000,000;

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment shall require the prior written consent of (x) the
Administrative Agent, and (y) unless an Event of Default under Sections 6.01(a)
or (e) has occurred and is continuing, Mondelēz (such consents not to be
unreasonably withheld

 

-50-



--------------------------------------------------------------------------------

or delayed and such consents by Mondelēz shall be deemed given if no objection
is received by the assigning Lender and the Administrative Agent from Mondelēz
within twenty (20) Business Days after written notice of such proposed
assignment has been delivered to Mondelēz); provided, that no consent of the
Administrative Agent or Mondelēz shall be required for an assignment to another
Lender or an affiliate of a Lender; and

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is made to an affiliate of the transferring
Lender) provided, that, if such assignment is made pursuant to Section 9.07(h),
Mondelēz shall pay or cause to be paid such $3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.12 and 2.15) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or Mondelēz or the performance or observance by any Borrower or
Mondelēz of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee represents that (A) the
source of any funds it is using to acquire the assigning Lender’s interest or to
make any Advance is not and will not be plan assets as defined under the
regulations of the Department of Labor of any Plan subject to Title I

 

-51-



--------------------------------------------------------------------------------

of ERISA or Section 4975 of the Internal Revenue Code or (B) the assignment or
Advance is not and will not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA; (vii) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Mondelēz.

(d) Register. The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal and interest amounts of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Mondelēz, the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement, notwithstanding any notice
to the contrary. The Register shall be available for inspection by Mondelēz, any
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Mondelēz hereunder) shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Mondelēz, the other Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,

(iv) each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to
Section 2.15(e), (f) or (g)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (e) of this Section,

 

-52-



--------------------------------------------------------------------------------

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by any Borrower or Mondelēz therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, and

(vi) a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Mondelēz or the
relevant Borrower’s prior written consent (not to be unreasonably withheld or
delayed).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the relevant Borrower, maintain a register on which it
enters the name and address of each participant and the principal and interest
amounts of each participant’s interest in the Advances or other obligations
under this Agreement (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of a Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Advances or its other Obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Advance or other Obligation is in registered
form under Section 5f.103(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Code.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Mondelēz or any Borrower furnished to
such Lender by or on behalf of Mondelēz or any Borrower; provided that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any confidential
information relating to Mondelēz or any Borrower or any of their respective
Subsidiaries received by it from such Lender.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank or central bank performing similar functions in
accordance with applicable law.

(h) Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) any Borrower shall be required
to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any

 

-53-



--------------------------------------------------------------------------------

Lender (a “Non-Consenting Lender”) shall withhold its consent to any amendment
that requires the consent of all the Lenders and that has been consented to by
the Required Lenders or (iv) any Lender shall become a Defaulting Lender,
Mondelēz shall have the right, at its own expense, upon notice to such Lender
and the Administrative Agent, (A) to terminate the Commitment of such Lender or
(B) to require such Lender to transfer and assign at par and without recourse
(in accordance with and subject to the restrictions contained in Section 9.07)
all its interests, rights and obligations under this Agreement to one or more
other financial institutions acceptable to Mondelēz and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
which shall assume such obligations; provided, that (x) in the case of any
replacement of a Non-Consenting Lender, each assignee shall have consented to
the relevant amendment, (y) no such termination or assignment shall conflict
with any law or any rule, regulation or order of any Governmental Authority and
(z) the Borrowers or the assignee (or assignees), as the case may be, shall pay
to each affected Lender in immediately available funds on the date of such
termination or assignment the principal of and interest accrued to the date of
payment on the Advances made by it hereunder and all other amounts accrued for
its account or owed to it hereunder. Mondelēz will not have the right to
terminate the commitment of any Lender, or to require any Lender to assign its
rights and interests hereunder, if, prior to such termination or assignment, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
Mondelēz to require such termination or assignment cease to apply. Each Lender
agrees that, if Mondelēz elects to replace such Lender in accordance with this
Section 9.07, it shall promptly execute and deliver to the Administrative Agent
an Assignment and Acceptance to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Advances) subject to such Assignment and Acceptance; provided that the
failure of any such Lender to execute an Assignment and Acceptance shall not
render such assignment invalid and such assignment shall be recorded in the
Register.

SECTION 9.08 Designated Subsidiaries.

(a) Designation. Mondelēz may at any time, and from time to time after the
Effective Date, by delivery to the Administrative Agent of a Designation
Agreement duly executed by Mondelēz and the respective Subsidiary and
substantially in the form of Exhibit D hereto, designate such Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement and such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Administrative Agent shall promptly notify each Lender of each such
designation by Mondelēz and the identity of the respective Subsidiary.

Notwithstanding the foregoing, no Lender shall be required to make Advances to a
Designated Subsidiary in the event that the making of such Advances would or
could reasonably be expected to breach, violate or otherwise be inconsistent
with any internal policy (other than with respect to Designated Subsidiaries
formed under the laws of any nation that is a member of the Organization for
Economic Cooperation and Development as of the date hereof), law or regulation
to which such Lender is, or would be upon the making of such Advance, subject.
In addition, each Lender shall have the right to make any Advances to any
Designated Subsidiary that is a Foreign Subsidiary of Mondelēz through an
affiliate or non-U.S. branch of such Lender designated by such Lender at its
sole option; provided such designation and Advance does not, in and of itself,
subject the Borrowers to greater costs pursuant to Section 2.12 or 2.15 than
would have been payable if such Lender made such Advance directly.

 

-54-



--------------------------------------------------------------------------------

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Lenders (which notice the Administrative Agent shall give promptly, upon and
only upon its receipt of a request therefor from Mondelēz). Thereafter, the
Lenders shall be under no further obligation to make any Advance hereunder to
such former Designated Subsidiary until such time as it has been redesignated a
Designated Subsidiary by Mondelēz pursuant to Section 9.08(a).

SECTION 9.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the substantive laws of the State of New York
without regard to choice of law doctrines.

SECTION 9.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.11 Jurisdiction, Etc..

(a) Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the United States District Court of the Southern
District of New York, and any appellate court thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such court. Each of Mondelēz and
each Borrower hereby agrees that service of process in any such action or
proceeding brought in any such court may be made upon the process agent
appointed pursuant to Section 9.11(b) (the “Process Agent”) and each Designated
Subsidiary hereby irrevocably appoints the Process Agent its authorized agent to
accept such service of process, and agrees that the failure of the Process Agent
to give any notice of any such service shall not impair or affect the validity
of such service or of any judgment rendered in any action or proceeding based
thereon. Each of Mondelēz and each Borrower hereby further irrevocably consents
to the service of process in any such action or proceeding in any such court by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to Mondelēz or such Borrower, as applicable, at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law.

 

-55-



--------------------------------------------------------------------------------

(b) Appointment of Process Agent. Mondelēz agrees to appoint a Process Agent
from the Effective Date through the repayment in full of all Obligations
hereunder (i) to receive on behalf of Mondelēz, each Borrower and each
Designated Subsidiary and their respective property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding in any New York State or Federal court sitting in New York City
arising out of or relating to this Agreement and (ii) to forward forthwith to
Mondelēz, each Borrower and each Designated Subsidiary at their respective
addresses copies of any summons, complaint and other process which such Process
Agent receives in connection with its appointment. Mondelēz will give the
Administrative Agent prompt notice of such Process Agent’s address.

(c) Waivers.

(i) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York state
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(ii) To the extent permitted by applicable law, each of the Borrowers, Mondelēz
and the Lenders shall not assert and hereby waives, any claim against any other
party hereto or any of their respective affiliates, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to this Agreement or any
related document or any agreement or instrument contemplated hereby or thereby
or referred to herein or therein, the transactions contemplated hereby or
thereby, any Advance or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each of the parties hereto
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. For the avoidance of doubt, the waiver of claims for such damages
against each Borrower and Mondelēz shall not limit the indemnity obligations set
forth in Section 9.04(c).

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE

 

-56-



--------------------------------------------------------------------------------

FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
ADVANCES MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 9.12 Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Mondelēz or any Borrower to any other
Person without the consent of Mondelēz, other than (a) to such Agent’s or such
Lender’s affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis; provided, however, that such actual or prospective assignee or
participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement,
(b) as required by any law, rule or regulation or judicial process, and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions, including in
connection with the creation of security interests as contemplated by
Section 9.07(g).

SECTION 9.13 No Fiduciary Relationship. Each Borrower acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Borrowers, on
the one hand, and any Agent or any Lender, on the other hand, is intended to be
or has been created in respect of any of the financing transactions contemplated
by this Agreement, irrespective of whether any Agent or any Lender has advised
or is advising Mondelēz on other matters (it being understood and agreed that
nothing in this provision will relieve any Agent or any Lender of any advisory
or fiduciary responsibilities it may have in connection with other
transactions).

SECTION 9.14 Integration. This Agreement and the Notes represent the agreement
of Mondelēz, the other Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, Mondelēz, the other
Borrowers or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the Notes other than

 

-57-



--------------------------------------------------------------------------------

the matters referred to in Sections 2.09(b) and 9.04(a), and except for any
confidentiality agreements entered into by Lenders in connection with this
Agreement or the transactions contemplated hereby.

SECTION 9.15 USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Patriot Act.

 

-58-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONDELĒZ INTERNATIONAL, INC. By:

/s/    Barbara Brasier

Name: Barbara Brasier Title: Senior Vice President and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Paying Agent and Lender

By

/s/    Tony Yung

Name: Tony Yung Title: Executive Director

HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent and Lender

By

/s/    Robert J. Devir

Name: Robert J. Devir Title: Managing Director